In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-3415
UNITED STATES OF AMERICA,
                                                   Plaintiﬀ-Appellee,
                                 v.

EDWARD WOODFORK,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
           No. 2:18-cr-20060 — Michael M. Mihm, Judge.
                     ____________________

       ARGUED APRIL 22, 2021 — DECIDED JUNE 4, 2021
                ____________________

   Before WOOD, BRENNAN, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. In 2018, a state police oﬃcer sought
and obtained a warrant to search Defendant Edward Wood-
fork’s home based on the oﬃcer’s orchestration of several con-
trolled-buy drug transactions involving Woodfork. Upon ex-
ecuting the warrant, oﬃcers discovered methamphetamine
and a ﬁrearm at Woodfork’s suspected residence. Based on
this evidence, a federal grand jury indicted Woodfork for
2                                                  No. 20-3415

possession of methamphetamine with intent to distribute and
possession of a ﬁrearm by a felon.
    Woodfork maintains that the oﬃcer made material mis-
statements or omissions in seeking the warrant in violation of
Franks v. Delaware, 438 U.S. 154 (1978), and that probable cause
to issue the search warrant was lacking in the ﬁrst instance.
Accordingly, Woodfork moved the district court to quash the
search warrant and to suppress the resulting evidence. When
the district court denied the motion, Woodfork pled guilty to
both charges but preserved his ability to appeal the district
court’s denial of his suppression motion.
   For the reasons explained below, we aﬃrm the district
court’s denial of the motion to quash and to suppress.
                        I. Background
    The government’s prosecution of Woodfork arose out of
an investigation by the Vermillion (County) Metropolitan En-
forcement Group (“VMEG”). As part of the investigation,
Danville Police Oﬃcer Scott Crawley sought a warrant from
a county judge to search the residence that oﬃcers believed to
be Woodfork’s home at 1220 North Franklin Street in Dan-
ville, Illinois. Crawley did not submit an aﬃdavit in support
of the search warrant request; instead, he testiﬁed under oath,
live before the judge. The court recorded the testimony.
   During his testimony, Crawley identiﬁed Edward Wood-
fork as the target of the requested search warrant. He testiﬁed
that Woodfork had sold 1.6 grams of crystal methampheta-
mine in a controlled buy to a conﬁdential source earlier that
No. 20-3415                                                               3

day. 1 Prior to the transaction, oﬃcers searched the source for
currency and contraband and provided the source with $110
of oﬃcial advanced funds to buy the methamphetamine from
Woodfork. Oﬃcers surveilled the transaction, and the source
wore a wire that recorded the transaction. Oﬃcers also
searched the source after the transaction. Crawley reported
that he had relied on the conﬁdential source “multiple times”
in the past and that the source was “reliable.”
    Crawley also testiﬁed that the oﬃcers intended to set up a
second controlled buy on the day of the hearing. For this
transaction, a second reliable conﬁdential source contacted
Woodfork to buy crystal methamphetamine. The source at-
tempted to set up the controlled buy with Woodfork away
from 1220 North Franklin Street so that oﬃcers could stop
Woodfork in his car before he arrived at the agreed-upon lo-
cation for the controlled buy. This “buy bust” maneuver was
stymied, however, by Woodfork’s insistence that the source
come to Woodfork’s home for the transaction. Because the
source feared retaliation, he did not want the transaction to
take place at Woodfork’s home. In describing this attempt at
a controlled buy, Crawley ﬁrst testiﬁed that Woodfork di-
rected the source to come to “Franklin and English” for the
sale, and Crawley testiﬁed that law enforcement understood


1 As   we have previously recognized:
    The controlled buy is a familiar law enforcement tool. In a typical
    case, oﬃcers enlist a conﬁdential informant to buy drugs from a
    suspected dealer. To protect against informant deception, oﬃcers
    search the informant before and after the buy and frequently wire
    him so that they can listen in on the transaction.
United States v. Bacon, 991 F.3d 835, 837 (7th Cir. 2021).
4                                                 No. 20-3415

this intersection to mean Woodfork’s residence at 1220 North
Franklin Street. Later in the hearing, the court questioned
Crawley further about where the transaction was supposed to
take place, and Crawley conﬁrmed Woodfork was directing
the buyer to his home at 1220 North Franklin Street.
   Crawley further testiﬁed that he had “done” three “past
buys” from Woodfork within the last year using the same con-
ﬁdential informants. Those three controlled buys were also
“wired buys.”
    Based on this testimony, the judge issued a search warrant
for Woodfork’s home at 1220 North Franklin Street. Upon ex-
ecuting the warrant, oﬃcers discovered methamphetamine
and a ﬁrearm. The government presented this evidence to a
federal grand jury, which indicted Woodfork for possession
of a controlled substance with intent to distribute and posses-
sion of a ﬁrearm by a felon. Woodfork moved to quash the
search warrant and in the alternative to suppress the evidence
discovered through the warrant-authorized search of his
home. He argued that he was entitled to a Franks hearing and
suppression of the evidence from the search because he
claimed that Crawley had misled the warrant-issuing judge
regarding the identiﬁcation of his home as the place to be
searched and by omitting details about the conﬁdential
sources’ criminal histories.
    The district court found that Woodfork was not entitled to
a Franks hearing. First, he “failed to show Crawley made false
statements about his address knowingly, intentionally, or
with reckless disregard for the truth.” See Franks, 438 U.S. at
155–56. In addition, the district court found that Woodfork
failed to show that “the alleged false statement [about his ad-
dress] was essential to the establishment of probable cause,
No. 20-3415                                                            5

because even without the statement, Crawley’s testimony
provided the issuing judge with a substantial basis for con-
cluding that probable cause existed [to search 1220 North
Franklin Street].” The district court further found that “the
omission of information about the sources’ backgrounds,
criminal histories, or motives does not change the probable
cause determination.” Finally, the district court held that re-
gardless of probable cause, the good-faith exception an-
nounced in United States v. Leon would apply. See 468 U.S. 897
(1984).
    When the district court denied his motion, Woodfork con-
ditionally pled guilty, preserving his ability to challenge the
suppression ruling. The district court sentenced Woodfork to
two concurrent 120-month sentences and ﬁve years’ super-
vised release.
                           II. Discussion
    On appeal, Woodfork argues that the district court should
have held a Franks hearing to investigate the veracity of Of-
ﬁcer Crawley’s testimony in support of the search warrant.
Woodfork contends that Crawley made two material omis-
sions or misstatements during his testimony before the
county judge that render the search warrant invalid. First, he
argues Crawley recklessly or intentionally omitted the conﬁ-
dential sources’ criminal histories and other details about
their credibility. 2 Second, he asserts that Crawley “invented”
the street corner (“Franklin and English”) where the con-
trolled buy was supposed to take place, so that it was a

2 In the proceedings below, the government admitted that “the second
conﬁdential source does have a criminal history that was not discussed in
Agent Crawley’s testimony.”
6                                                     No. 20-3415

material misstatement to suggest that 1220 North Franklin
Street was the location where drugs were likely to be found.
Woodfork also maintains that the district court erred in ap-
plying Leon’s good-faith exception, because, he claims that
Crawley acted in bad faith. For these reasons, Woodfork seeks
to suppress the evidence discovered at 1220 North Franklin
Street.
    In reviewing a motion to suppress, we review the district
court’s “legal conclusions de novo and factual ﬁndings for
clear error. Similarly, we review the denial of a Franks hearing
for clear error, but any legal determinations that factored into
the ruling are reviewed de novo.” United States v. Hancock, 844
F.3d 702, 707–08 (7th Cir. 2016) (quoting United States v.
Glover, 755 F.3d 811, 815 (7th Cir. 2014)). We give “‘great def-
erence’ to the conclusion of the judge who initially issued the
warrant,” upholding it “so long as ‘there is substantial evi-
dence in the record’ that supports the state judge’s decision.”
United States v. Leonard, 884 F.3d 730, 733 (7th Cir. 2018) (quot-
ing United States v. Garcia, 528 F.3d 481, 485 (7th Cir. 2008);
United States v. Curry, 538 F.3d 718, 729 (7th Cir. 2008)).
A. Entitlement to a Franks Hearing
    The Fourth Amendment provides that “no Warrants shall
issue, but upon probable cause.” U.S. Const. amend. IV.
“Probable cause for issuance of a search warrant exists if there
is ‘a fair probability that contraband or evidence of a crime
will be found in a particular place.’” Bacon, 991 F.3d at 839–40
(quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). “The ability
of the neutral and detached magistrate to determine probable
cause depends on the accuracy of the information the police
submit.” United States v. Clark, 935 F.3d 558, 563 (7th Cir.
2019). “‘A search warrant is not valid if the police obtain it by
No. 20-3415                                                     7

deliberately or recklessly presenting false, material infor-
mation,’ or by omitting material information from the aﬃda-
vit provided to the issuing judge.” Id. (quoting United States v.
McMurtrey, 704 F.3d 502, 508 (7th Cir. 2013)).
    “To obtain a Franks hearing, the defendant must make a
‘substantial preliminary showing’ of (1) a material falsity or
omission that would alter the probable cause determination,
and (2) a deliberate or reckless disregard for the truth.” Glover,
755 F.3d at 820 (citing McMurtrey, 704 F.3d at 508); see also
United States v. Bell, 925 F.3d 362, 372 (7th Cir. 2019) (“[A] de-
fendant is entitled to an evidentiary hearing when he ‘makes
a substantial preliminary showing that the police procured a
warrant to search his property with intentional or reckless
misrepresentations in the warrant aﬃdavit and such state-
ments were necessary to a ﬁnding of probable cause.’”) (quot-
ing United States v. Kienast, 907 F.3d 522, 531 (7th Cir. 2018)).
“Franks hearings are ‘rarely held’ because ‘[t]hese elements
are hard to prove.’” United States v. Dessart, 823 F.3d 395, 402
(7th Cir. 2016) (quoting United States v. Swanson, 210 F.3d 788,
790 (7th Cir. 2000)).
   1. Material Falsity or Omission
   Here, Crawley’s omission of the conﬁdential sources’
criminal histories was not “necessary to a ﬁnding of probable
cause.” Bell, 925 F.3d at 372. “Our cases do not hold that a
Franks hearing is required every time some substantial ad-
verse information about an informant’s credibility is omitted
from a probable cause aﬃdavit.” Clark, 935 F.3d at 565 (citing
Hancock, 844 F.3d at 709). In seeking to establish probable
cause for the search warrant in his testimony before the judge,
Crawley did not simply rely on a tip from a conﬁdential in-
formant who chose to provide information to the police after
8                                                     No. 20-3415

an unveriﬁed drug transaction. Instead, Crawley relied on in-
formation he had gathered through an investigation involv-
ing four separate controlled-buy transactions with conﬁden-
tial informants, which law enforcement had orchestrated and
surveilled. See United States v. Glenn, 966 F.3d 659, 661 (7th Cir.
2020) (“Given the audio and video evidence of the controlled
buy, the informant’s reliability and motivations are not mate-
rial to the existence of probable cause.”); United States v. Fifer,
863 F.3d 759, 764 (7th Cir. 2017) (“The oﬃcer who submitted
the aﬃdavit credibly reported that he and another oﬃcer had
recently overseen two controlled buys[.]”).
    This case is distinguishable from cases in which probable
cause depended on the credibility of the source of a single
conﬁdential or anonymous tip. See, e.g., Glover, 755 F.3d at
814–15, 820 (“[T]he omitted credibility information was
clearly material” because probable cause depended on a tip
from a gang-aﬃliated conﬁdential informant with minimal
corroboration or detail.); United States v. Koerth, 312 F.3d 862,
867 (7th Cir. 2002) (government conceded lack of probable
cause in warrant aﬃdavit where the aﬃdavit was based on a
tip from a single source). Importantly, Crawley (and the issu-
ing judge) were not simply relying on the uncorroborated
word of the conﬁdential sources; law enforcement oﬃcers ar-
ranged and witnessed the controlled-buy transactions
through the wire recordings and surveillance. Indeed, “[w]e
have held that ‘a controlled buy, when executed properly,’ is
generally ‘a reliable indicator as to the presence of illegal drug
activity.’” Bacon, 991 F.3d at 837 (quoting United States v. Sid-
well, 440 F.3d 865, 869 (7th Cir. 2006)). Here, Oﬃcer Crawley
had direct knowledge of the controlled buys.
No. 20-3415                                                    9

    Moreover, Crawley appeared in person to testify before
the judge. Unlike the consideration of a written aﬃdavit, the
judge had the ability to ask Crawley questions regarding the
conﬁdential sources’ backgrounds and criminal histories. We
trust that warrant-issuing judges are aware that the individu-
als upon whom law enforcement relies to make drug pur-
chases through controlled buys are likely to have criminal his-
tories, and it is not a stretch to assume that the judge here
knew that a conﬁdential source buying methamphetamine
likely had some criminal history. Cf. Molina ex rel. Molina v.
Cooper, 325 F.3d 963, 970 (7th Cir. 2003) (“[C]ourts are aware
that informants are frequently facing charges and hoping for
deals.”). Given Crawley’s live testimony, the judge could have
probed this issue further had he thought it necessary. As the
district court aptly pointed out, “[i]f [the issuing judge] had
thought the conﬁdential sources’ criminal history or motiva-
tions were relevant to his determination of probable cause, he
could have asked Crawley to explain.”
    Thus, we agree with the district court that the “omission
of information about the sources’ backgrounds, criminal his-
tories, or motives does not change the probable cause deter-
mination.” See also United States v. Sims, 551 F.3d 640, 645 (7th
Cir. 2008) (omission of conﬁdential source’s arrest record was
not material to the probable cause determination). While “we
think the[] omissions” of information about the sources’ cred-
ibility are “unfortunate,” those omissions “do not negate
probable cause” on these facts. See Glenn, 966 F.3d at 661.
   2. Deliberate or Reckless Disregard for the Truth
   Even if Woodfork was able to establish that Crawley made
some material omission during the probable cause hearing,
Woodfork has failed to make the necessary “substantial
10                                                  No. 20-3415

preliminary showing” that Crawley intentionally or reck-
lessly misled the warrant-issuing judge. Bell, 925 F.3d at 372.
“To secure a Franks hearing, a defendant must put forth ‘an
oﬀer of proof’ that is ‘more than conclusory’ and gestures to-
ward more than negligent mistakes.” United States v. Daniels,
906 F.3d 673, 677 (7th Cir. 2018) (per curiam) (quoting Franks,
438 U.S. at 171). “What is needed is ‘direct evidence of the af-
ﬁant’s state of mind’ or else ‘circumstantial evidence’ of ‘a
subjective intent to deceive.’” Id. (quoting Glover, 755 F.3d at
820). To make the necessary preliminary showing, “the evi-
dence must show that the oﬃcer submitting the complaint
perjured himself or acted recklessly because he seriously
doubted or had obvious reason to doubt the truth of the alle-
gations.” United States v. Johnson, 580 F.3d 666, 670 (7th Cir.
2009) (citing United States v. Jones, 208 F.3d 603, 607 (7th Cir.
2000); United States v. Williams, 737 F.2d 594, 602 (7th Cir.
1984)).
    Here, Woodfork has made no such showing. First, Wood-
fork’s frustration that Crawley did not testify about the conﬁ-
dential sources’ criminal histories does not show that Crawley
omitted that information to intentionally mislead the judge.
At most, Crawley was negligent in failing to testify about the
sources’ criminal histories, but “negligence does not justify a
Franks hearing.” United States v. Slizewski, 809 F.3d 382, 385
(7th Cir. 2016). And as we explained above, the issuing judge
could have asked questions about the sources’ criminal histo-
ries had he thought it necessary. Given that the issuing judge
was apparently satisﬁed by Crawley’s testimony that his
sources were reliable, Crawley’s omission of additional de-
tails does not suggest that he recklessly or intentionally
sought to deceive the judge. Labelling Crawley’s omission of
the criminal histories as “deceptive” does not make it so. See
No. 20-3415                                                   11

Johnson, 580 F.3d at 671 (“Conclusory, self-serving statements
are not enough to obtain a Franks hearing.”). As the district
court found, “[a]ny failure on Crawley’s part to elaborate
about the conﬁdential sources’ reliability was not an inten-
tional or reckless omission.”
    Second, Woodfork has similarly failed to put forth evi-
dence of any intent to mislead the judge regarding the loca-
tion of the place to be searched. Woodfork points to Crawley’s
reference to “Franklin and English” as evidence that Crawley
intended to mislead the judge. But that interpretation is in-
consistent with the record, which shows that Crawley ex-
plained that law enforcement understood “Franklin and Eng-
lish” to refer to Woodfork’s home at 1220 North Franklin
Street, which is located just one tenth of a mile from the Frank-
lin and English intersection. The judge did ask clarifying
questions about the intended location of the drug transaction,
indicating that the judge was not in fact misled. The issuing
judge could have asked more questions about this issue, but
the judge’s apparent satisfaction with Crawley’s responses
and failure to probe Crawley’s testimony any further does not
support the conclusion that Crawley intended to mislead the
judge. Accordingly, Woodfork has presented no facts to sup-
port a preliminary showing that Crawley recklessly, let alone
deliberately, disregarded the truth of the location to be
searched. See Kienast, 907 F.3d at 531. There is simply no sug-
gestion in the record that Crawley had “obvious reason to
doubt the truth” of his testimony before the issuing judge.
Johnson, 580 F.3d at 670.
    We are also mindful that Crawley appeared in person to
testify before the county judge, who questioned and evalu-
ated Crawley’s credibility himself. Cf. United States v. Sutton,
12                                                            No. 20-3415

742 F.3d 770, 775 (7th Cir. 2014) (“Finally, the CI personally
appeared and presented his aﬃdavit to the county judge, al-
lowing the judge to evaluate his knowledge and credibility.”);
Sims, 551 F.3d at 644 (live testimony in a probable cause hear-
ing “allow[s] the judge to evaluate the informant’s
knowledge, demeanor, and sincerity.”). Submitting to the
court’s questioning under oath and answering all of the
court’s questions does not suggest that Crawley intended to
omit details or mislead that judge. Indeed, nothing in the tran-
script suggests that Crawley responded evasively or did not
provide complete responses to the questions posed by the
judge. 3
    Accordingly, we conclude that the district court did not
clearly err in denying Woodfork a Franks hearing.
B. Good-faith Exception
   The district court held that even if there was insuﬃcient
probable cause to issue the search warrant, Leon’s good-faith
exception exempts the evidence recovered in the search from
suppression. Woodfork argues this was error and contends
that the testimony in support of the search warrant was so
lacking that it demonstrates a lack of good faith by Crawley


3 Woodfork argues that Crawley’s use of verbal pauses like “um” indicates

that Crawley was lying. That may be true in some circumstances, but not
here. Reviewing the transcript of the probable cause hearing in its entirety,
Crawley also paused before giving his own name, indicating that he, like
most people, does not always speak in perfectly formulated complete sen-
tences. But we do not doubt that Crawley was telling the truth when he
gave his name on the record. The transcript also reﬂects several verbal
pauses by the judge. These verbal pauses may indicate a fastidious court
reporter, but they do not indicate deception by Crawley under these cir-
cumstances.
No. 20-3415                                                    13

such that the good-faith exception should not apply. See Leon,
468 U.S. at 923.
    At the outset, we note that “we need not decide whether
the state judge who issued the warrant had a basis for ﬁnding
probable cause,” if we ﬁnd that the search survives a motion
to suppress under the good-faith exception of Leon. United
States v. Thompson, 801 F.3d 845, 848 (7th Cir. 2015) (per cu-
riam) (citing Leon, 468 U.S. at 919–23); see also United States v.
Clark, 668 F.3d 934, 941 (7th Cir. 2012).
    Leon’s good-faith exception to the warrant requirement
provides that “the fruits of a search based on an invalid war-
rant may be admitted if the oﬃcers who executed the search
relied upon the warrant in good faith.” United States v. Yarber,
915 F.3d 1103, 1106 (7th Cir. 2019). “And an oﬃcer’s decision
to obtain a warrant creates a presumption that the oﬃcer
acted in good faith.” Id. Suppression, however, “remains an
appropriate remedy if the oﬃcer misled the issuing judge
with knowingly false information or reckless disregard of the
truth.” United States v. Grisanti, 943 F.3d 1044, 1049 (7th Cir.
2019). “The presumption of good faith … can be rebutted if
the defendant shows that ‘(1) the judge issuing the warrant
abandoned his detached and neutral role; (2) the oﬃcer was
dishonest or reckless in preparing the aﬃdavit; or (3) the war-
rant was so lacking in probable cause that the oﬃcer’s belief
in its existence was entirely unreasonable.’” United States v.
Mitten, 592 F.3d 767, 771 (7th Cir. 2010) (quoting United States
v. Garcia, 528 F.3d 481, 487 (7th Cir. 2008)). “Overcoming the
presumption of good faith is no small feat, as an oﬃcer cannot
ordinarily be expected to question a judge’s probable cause
determination.” United States v. Adams, 934 F.3d 720, 726–27
14                                                            No. 20-3415

(7th Cir. 2019), cert. denied, 140 S. Ct. 824 (2020) (quoting
United States v. Lickers, 928 F.3d 609, 619 (7th Cir. 2019)).
    Here, Woodfork has not pointed to any evidence that the
investigating oﬃcers, or Crawley in particular, acted in bad
faith. Woodfork complains of Crawley’s (and the depart-
ment’s) search warrant practices, but aside from criticizing
the lack of detail in Crawley’s testimony, Woodfork has not
overcome Leon’s good-faith exception. 4 “An oﬃcer’s decision
to obtain a warrant is prima facie evidence that he or she was
acting in good faith.” United States v. Searcy, 664 F.3d 1119,
1124 (7th Cir. 2011). If an oﬃcer “obtained a search warrant,
the defendant shoulders the burden of satisfying one of the
Leon exceptions.” Id. Woodfork has not met that burden.
There is no evidence that the issuing-judge abandoned his de-
tached and neutral role. See Mitten, 592 F.3d at 771. There is
no evidence that the oﬃcer was reckless or dishonest in his
live testimony before the judge. See id. And, the warrant cer-
tainly was not so lacking in probable cause that it was unrea-
sonable for Crawley to rely on it. See id.; Yarber, 915 F.3d at
1107 (warrant was not “so deﬁcient in establishing probable
cause as to preclude reasonable, good-faith reliance on it by



4 Indeed, Woodfork’s counsel wastes time in footnote 6 of his opening
brief criticizing the prosecutors and the federal courts generally for relying
on “thin” aﬃdavits. This accusation is unhelpful to our consideration of
the facts of this case. Though counsel is correct that we have grown “weary
of thin aﬃdavits that suﬀer from the same omissions which [have] pro-
voked our criticism in the past,” Thompson, 801 F.3d at 848, this case is not
about an aﬃdavit where probable cause rested on omitted information.
Counsel would do well to focus on the facts of the present appeal. Coun-
sel’s quibbling with the government over his citation to literary works in
his reply brief is similarly unhelpful and unproductive.
No. 20-3415                                                  15

the police”); Fifer, 863 F.3d at 765 (the defendant “oﬀer[ed] no
evidence that any of [the representations in the search war-
rant aﬃdavit] are false—much less that they’re reckless dis-
tortions or outright lies.”). Indeed, it was based on several
properly executed controlled buys. See Bacon, 991 F.3d at 837.
    Woodfork relies on Owens v. United States, in which we
found the search warrant aﬃdavit to be “[s]o inadequate …
that the search cannot be saved by United States v. Leon.” 387
F.3d 607, 608 (7th Cir. 2004). That case is easily distinguisha-
ble. In Owens, the only evidence presented in the “barebones”
aﬃdavit was an allegation that an informant had bought “a
quantity of crack” from the defendant three months prior. Id.
The transaction was not a controlled buy, and there was no
information about the quantity of purchased drugs. Accord-
ingly, we reasoned that “there would be no basis for thinking
either that the premises were a crack house or that the money
received in the sale would still be on the premises.” Id. More-
over, the information in the aﬃdavit was stale and oﬃcers
had not updated it since oﬃcers received the tip three months
prior. Here, by contrast, Crawley described multiple con-
trolled buys involving Woodfork, including a surveilled con-
trolled buy occurring earlier that day. He described the or-
chestration of the most recent controlled buy in detail, includ-
ing the quantity of drugs sold and the oﬃcers’ procedures for
that controlled buy. And, Crawley testiﬁed live before the
judge, so the court could assess his credibility and freely ask
him questions about the controlled buys that Crawley de-
scribed.
   Woodfork also relies on Thompson, 801 F.3d 845, but there,
we held that the good-faith exception did apply. Though we
expressed concern over the lack of detail contained within the
16                                             No. 20-3415

search warrant aﬃdavit, we held that “we need not decide
whether the state judge who issued the warrant had a basis
for ﬁnding probable cause, since the search of [the defend-
ant’s] residence survives a motion to suppress under the
good-faith exception.” Id. at 848.
                     III. Conclusion
    The district court did not clearly err in denying Wood-
fork’s request for a Franks hearing and properly denied
Woodfork’s motion to suppress. Accordingly, the judgment
of the district court is
                                                 AFFIRMED.